FILED

UNITED STATES DISTRICT COURT MAR 3 0 2012
FOR THE DISTRICT OF COLUMBIA é:}';°.§l; ?,'?i».°!%‘{§‘§fi§‘i§?‘é‘§.'»l'.‘.’l.§la
Leon Pat Ferguson-El, )
Plaintiff, §
v. § Civil Action No.  
United States, §
Defendant. §
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis The application will be granted and the complaint will be dismissed pursuant
to 28 U.S.C. § 191 5A (requiring dismissal of a prisoner’s complaint upon a determination that
the complaint, among other enumerated grounds, is frivolous or fails to state a claim upon which
relief may be granted).

Plaintiff, a prisoner in Oakwood, Virginia, purports to sue under the F ederal Tort Claims
Act ("FTCA"), 28 U.S.C. §§ l346(b), 2671-2680, for the alleged acts or omissions of Attomey
General Eric Holder, Jr., and Secretary of State Hillary Rodham Clinton. Plaintiff alleges that on
February 17 , 201 l, he "mailed fiduciaries Clinton, and Holder Agent for defendant a Notice of
Protests to plaintiff s unlawful seizure . . . and plaintiff is a Public Minister of the Sovereign
Moorish American National . . . being held in the Admiralty and Maritime jurisdiction of the
United States . . . by its co-business partner Commonwealth of Virginia a.k.a. State of Virginia."
Compl. 11 7. When plaintiff did not receive a response from either Holder or Clinton, he mailed
on March 27, 2011, an "‘Affidavit of Certificate of Non-Response"’ and, on April 2, 201 l,

submitted his tort claim for damages "for the failure [of Holder and Clinton] to secure

[plaintiff’s] unalienable Rights, Property, Rights, Immunities . . . ." Id. 1[1] 9-10. Plaintiff claims
that he received no response to his tort claim within six months, id. at l, and, thus, has
commenced this lawsuit against the government for $20 million. Id. at 8.

The United States has consented to be held liable under the FTCA only "in the same

manner and to the same extent as a private individual under like circumstances . . . ." 28 U.S.C.

§ 2674. Plaintiff’ s allegations are barely comprehensible and, in fact, present the type of
fantastic or delusional scenarios warranting dismissal of the complaint as frivol0us. See Nez`tzke
v. Williams, 490 U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. l994).
Furtherrnore, nothing in the complaint comes close to alleging behavior on the part of the

Attomey General and Secretary Clinton that is cons` ‘ 1 ~ ' t of a private individual.

  

v anies this Memorandum Opinion.

ZZ United §tates District Judge
DATE: Marc , 2012